Wright, J.,
dissenting. Because I believe that appellant’s inculpatory statement to Cincinnati homicide investigators at the Broward County, Florida, jail was the product of an unconstitutional interrogation, initiated by police after appellant had invoked his right to counsel, I must respectfully dissent.
I
The relevant facts in this case are as follows:
Florida police officers arrested appellant on the morning of April 1, 1985, and took him to the police station in Oakland Park, Florida. Appellant was advised of his rights, acknowledging his understanding of each right after it was read to him. Detective *266Kenneth Perry of the Oakland Park Police Department asked appellant “if he wished to make a statement without an attorney present.” Appellant agreed, then paused and said, “Maybe I should have an attorney.” The Florida officers then stopped the interrogation.
Officer William Davis and Specialist Kerry Rowland of the Cincinnati Police Department arrived at the jail about 9:20 p.m. and asked that appellant be brought to an interview room. Appellant did not yet have counsel. When appellant entered the room, the officers identified themselves and told appellant that they were aware appellant was waiving extradition and that they were taking him back to Cincinnati.
Officer Davis then told appellant that he and Rowland “had a lot to talk to him about.” Davis said that he had been in contact with appellant’s mother. Davis told appellant that the officers could not talk to him unless he wanted to talk to them. According to Davis, appellant told the officers that he had spoken with his mother, who had advised him to tell the truth, and that he wanted to make a statement. Appellant then made a recorded statement in which he admitted killing and robbing David Self. Appellant’s statement concerning the robbery is the only probative evidence of this aggravating circumstance.
The majority opinion and the. state suggest that appellant told his mother to inform the Cincinnati police that appellant was ready to talk. THE RECORD DOES NOT SHOW THAT APPELLANT TOLD HIS MOTHER THIS AND THE TRIAL COURT MADE NO SUCH FINDING. In fact, at a hearing on a motion to suppress, this exchange took place:
“Q. Okay. And it’s your testimony today that he [defendant] didn’t call or he didn’t have anybody call you and say to come to the jail when you arrived in Ft. Lauderdale, that he wanted to talk with you?
“A. [Officer Davis] That’s correct.” (Emphasis added).
Later in the hearing on cross-examination of Davis by the state, this exchange occurred:
“Q. ■ And was it your testimony that when you approached Mr. Van-Hook you had indicated to him you were not going to interrogate him because he had previously requested a lawyer? Did you tell Mr. VanHook that?
“A. No, I did not.
“Q. How did that exactly happen then?
“A. I advised Mr. VanHook that we had a lot to talk about, and that we could not talk to him unless he himself wanted to make a statement. And he at that point indicated he had talked to his mother, and that she had told him just to tell the truth, and he wanted to make a statement.
“Q. And immediately after Mr. VanHook indicated that to you did you provide him with the Miranda warning
“A. Yes, sir.
“Q. — and the reason —. Had you had ■ communication with Mr. Van-Hook’s mother before going to Florida?
“A. Yes, sir.
“Q. And, had she indicated to you that she had talked to Mr. VanHook?
“A. She had.
“Q. And did she indicate to you anything that Mr. VanHook had told her?
“MR. MATHEWS [Defense Counsel]: To which I object.
“THE COURT: Objection will be sustained.
“Q. After speaking with Mrs. VanHook, did you think that Robert VanHook might want to talk to you?
*267“MR. MATHEWS: To which I object.
“THE COURT: Overruled, you may answer that.
“A. Yes, I did.
“Q. And why was that?
“MR. MATHEWS: To which I object.
“THE COURT: Just a moment. Objection overruled.
“A. She had told me —
“THE COURT: Just a moment, sir.
“A. I’m sorry.
“THE COURT: My apologies. I sustained, the objection rather than overruled [it]. Pardon me.” (Emphasis added.)
For whatever reason, the court excluded the content of this conversation despite the fact that hearsay is admissible in a suppression hearing. Evid. R. 101(C)(1) and 104(A). Because the state made no proffer, whatever appellant’s mother told Officer Davis is not in the record, and thus not before us.
From these facts, it is this court’s duty to determine whether the interrogation by Cincinnati police was improper and whether the derivative confession should have been suppressed.
II
The starting point of any analysis into custodial interrogation is Edwards v. Arizona (1981), 451 U.S. 477. In that case, the Supreme Court held at 484-485 that a suspect who has “expressed his desire to deal with the police only through counsel, is not subject to further interrogation by the authorities until counsel has been made available to him, unless the accused himself initiates further communication, exchanges, or conversations with the police.”
The prophylactic rule of the Edwards case came as a corollary to the rule stated in Miranda v. Arizona (1966), 384 U.S. 436, 474, that “[i]f the individual states that he wants an attorney, the interrogation must cease until an attorney is present.” In such an instance, the Supreme Court has concluded that “[i]f the interrogation continues without the presence of an attorney and a statement is taken, a heavy burden rests on the government to demonstrate that the defendant knowingly and intelligently waived his privilege against self-incrimination and his right to retained or appointed counsel. ” (Emphasis added.) Id. at 475.
In Edwards, the Supreme Court held that “it is inconsistent with Miranda and its progeny for the authorities, at their instance, to reinterrogate an accused in custody if he has clearly asserted his right to counsel.” Edwards, supra, at 485. The court concluded that reinterrogation may only occur if “the accused himself initiates further communication, exchanges, or conversations with the police.” Id.
The significance of the invocation of the right to counsel is premised in part on a lawyer’s “unique ability to protect the Fifth Amendment rights of a client undergoing custodial interrogation.” Fare v. Michael C. (1979), 442 U.S. 707, 719. As Justice White accurately stated in his concurrence in Michigan v. Mosley (1975), 423 U.S. 96, 110, fn. 2:
“[T]he reasons to keep the lines of communication between the authorities and the accused open when the accused has chosen to make’his own decisions are not present when he indicates instead that he wishes legal advice with respect thereto. The authorities may then communicate with him through an attorney. More- to the point, the accused having expressed his own view that he is not competent to deal with the authorities without legal advice, a later decision at the authorities’ insistence to make a state*268ment without counsel’s presence may properly be viewed with skepticism.”
Ill
It is undisputed that appellant invoked his right to counsel in the case at bar. Thus, the only issues in dispute are whether appellant (a) initiated further discussions with the police, and (b) knowingly and intelligently waived the right he had invoked. Edwards, supra, at 485, 486, fn. 9; Smith v. Illinois (1984), 469 U.S. 91, 98. For the reasons set forth below, I believe it is obvious that the state hag failed to prove that appellant initiated further discussions with police. Indeed, the record requires a contrary finding. Therefore, the court of appeals’ affirmance of the death penalty in this case is faulty and must be reversed.
A
Despite the inadequate record in this case, the appellate court believed that appellant had told his mother to tell police that he was ready to talk. This belief is borne out in the court’s statement that “since the Cincinnati police had information' that * * * [appellant] now wanted to talk, they were also entitled to determine whether that information was correct.”
Although there seems to be no reason why a defendant in custody could not initiate contact with the police through a third party, the record simply does not reflect that appellant did so. Indeed, Officer Davis testified that neither the defendant nor anyone else called him to say that the defendant wanted to initiate further discussions. Therefore, Davis’ statement that he and appellant “had a lot to talk about” initiated a “generalized discussion about the investigation” with appellant. Oregon v. Bradshaw (1983), 462 U.S. 1039, 1045-1046,
In Wyrick v. Fields (1982), 459 U.S. 42, 46, the Supreme Court explained the Edwards rule as holding that a suspect in custody cannot be subjected to further interrogation after he requests an attorney “unless the suspect himself initiates dialogue with the authorities.” There is not a scintilla of evidence in the record to show that the appellant initiated further discussion. The court justifies its holding by drawing one inference from another. It infers that the appellant initiated further discussion from the inference about what appellant’s mother supposedly stated to Officer Davis. This is guesswork about facts which are not in the record. Such inference building undermines the constitutional foundations upon which Bradshaw, Fields and Edwards, supra, are built.
As stated above, a “heavy burden” rests on the government to demonstrate that the defendant knowingly and intelligently waived his privilege against self-incrimination and his right to retained or appointed counsel. In Bradshaw, supra, at 1044, the plurality opinion stated:
“But even if a conversation taking place after the accused has ‘expressed his desire to deal with the police only through counsel,’ is initiated by the accused, where reinterrogation follows, the burden remains upon the prosecution to show that subsequent events indicated a waiver of the Fifth Amendment right to have counsel present during the interrogation.”
To establish a waiver, it would be a “necessary fact that the accused, not the police, reopened the dialogue with the authorities.” (Emphasis added.) Edwards, supra, at 486, fn. 9. As the court in Arizona v. Roberson (1988), 486 U.S ___, 100 L. Ed. 2d 704, 108 S. Ct. 2093, recently pointed out, if a suspect believes that he is not capable of undergoing custodial interrogation without the advice of counsel, “then it is presumed that any subsequent waiver that has come at the authori*269ties’ behest, and not at the suspect’s own instigation, is itself the product of ‘inherently compelling pressures’ and not the purely voluntary choice of the suspect.” Id. at _, 100 L. Ed. 2d at 713, 108 S. Ct. at 2097-2098.
I think it is obvious that the state has failed to meet the burden of proof required under Edwards and its progeny and has otherwise failed to rebut the presumption that the waiver was the product of “inherently compelling pressures.” Therefore, appellant’s confession should have been suppressed.
B
The court of appeals based its decision to affirm in part on the fact that Edwards is factually distinguishable from the instant case because the police officers who interrogated appellant the second time came from a different department than those who conducted the initial interrogation. The court below stated:
“In Edwards, officers of the same department initiated a compulsive [sic] discussion about the offense, after the prisoner said he did not want to talk to them. He was told he had to do so. In the instant case, the second conversation with the prisoner was begun by an entirely separate police department. Cincinnati police officers came to the place of custody for the purpose of taking Van Hook back to Cincinnati to face the charges of murder. This was their first contact with him. * * *” (Emphasis sic.)
In Arizona v. Roberson, supra, at _, 100 L. Ed. 2d at 717, 108 S. Ct. at 2101, the Supreme Court specifically rejected this distinction:
“* * * [W]e attach no significance to the fact that the officer who conducted the second interrogation did not know that respondent had made a request for counsel. In addition to the fact that Edwards focuses on the state of mind of the suspect and not of the police, custodial interrogation must be conducted pursuant to established procedures, and those procedures in turn must enable an officer who proposes to initiate an interrogation to determine whether the suspect has previously requested counsel. * * * [W]hether the same or different law enforcement authorities are involved in the second investigation, the same need to determine whether the suspect has requested counsel exists. The police department’s failure to honor that request cannot be justified by the lack of diligence of a particular officer.” (Emphasis added and footnote omitted.)
C
The court of appeals also based its affirmance in part on the premise that the Edwards rule is not a “who said what first” per se rule. The appellate court applied a balancing test to determine whether the interrogation was impermissible: “The right of a person in custody to be free of impermissible compulsion or deception must be weighed against the need for reasonably efficient and aggressive law enforcement,.” Such a test is clearly erroneous in light of the clear, bright-line rule emphasized by the Supreme Court in Edwards and its progeny. See Michigan v. Jackson (1986), 475 U.S. 625, 634; Smith v. Illinois, supra; Solem v. Stumes (1984), 465 U.S. 638, 646; see, also, Shea v. Louisiana (1985), 470 U.S. 51; Oregon v. Bradshaw, supra, at 1044.
In Fare, supra, the Supreme Court explained that the “relatively rigid requirement that interrogation must cease upon the accused’s request for an attorney * * * has the virtue of informing the police and prosecutors with specificity as to what they may do in conducting custodial interrogation, and of informing courts under what circumstances statements obtained *270during such interrogation are not admissible.” Id. at 718. Recently, the court stated in Roberson, supra, at _, 100 L. Ed. 2d at 714, 108 S. Ct. at 2098: “Surely there is nothing ambiguous about the requirement that after a person in custody has expressed his desire to deal with police through counsel, he ‘is not subject to further interrogation by the authorities until counsel has been made available to him, unless the accused himself initiates further communication * * *.’ [Edwards, supra,] 451 U.S., at 484-485 * * See, also, Bradshaw, supra, at 1044-1045.
If the above language and the aforementioned cases do not demonstrate that Edwards established a per se rule, i.e., that police may not initiate a conversation on the subject of an investigation after the accused requests counsel, I do not know what does.
The appellate court erroneously relied on Bradshaw, supra, to support its conclusion. In Bradshaw, a five-to-four majority of the Supreme Court reversed a state court decision which had held that the accused did not “initiate” a conversation with police. In that case, after asking for an attorney, the accused, without provocation, asked police officers, “Well, what is going to happen to me now?” A plurality of the Supreme Court found that this was sufficient to constitute an “initiation” by the accused under Edwards. The four dissenting justices would require the initiation by the accused to be “about the subject matter of the criminal investigation. ” (Emphasis sic.) Bradshaw, supra, at 1053. In the instant case, however, no probative evidence was ever offered to show that the accused initiated the interrogation. Without any evidence of such initiation, Davis’ statement to appellant that the officers “had a lot to talk to him about” initiated a conversation on the subject of an investigation and led to an impermissible interrogation under Edwards.
IV
Therefore, for the foregoing reasons, I would reverse the court of appeals and remand the cause to the trial court for a new trial.
H. Brown, J., concurs in the foregoing dissenting opinion.
Appendix
“Homicide of David Self (February, 1985)
“STATEMENT OF ROBERT VAN HOOK
“Code to persons speaking in statement:
“Q. Police Officer Bill Davis, Cincinnati Police Homicide Squad
“QQ. Specialist Kerry Rowland, Cincinnati Police Homicide Squad
“A. Robert Van Hook
“Q. This is Police Officer William Davis an’ Specialist Kerry Rowland of the Cincinnati Homicide Unit. Today’s date is 4-1-85, the time is 9:55 P.M. We’re here at the Broward County Jail, uh that’s in Ft. Lauderdale, Florida an’ the following will be a taped statement from Robert Van Hooks [sic], Jr., whose date of birth is 1- 14-60, is that correct, Bob?
“A. Yes
“Q. An’ this statement will be in regards to the homicide of one David Self, which took place on the night of 2- 18-85. Before we go into this, Bob, I in front of, I have in front of me uh Division of Police Notification of Rights form. These rights were read to you out loud an’ you read ’em along with me, is that correct?
*271“A. Yes
“Q. An' jus' for the record, I’m gonna go over ’em for ya, okay. Before we ask you any questions you must understand your rights. You understand that?
“A. Yes sir.
“Q. You have the right to remain silent. You understand that?
“A. Yes
“Q. Anything you say can be used against you in court. Do you understand that?
“A. Yes
“Q. You have the right to talk to uh lawyer for advice before we ask you any questions an’ to have him with you during questioning.
“A. Yes
“Q. You cannot afford a lawyer one will be appointed for you before any questioning if you wish. You understand that?
“A. Yes
“Q. If you decide to answer questions now without a lawyer present you’ll still have the right to stop answerin’ at anytime. You also have the right to stop answering at anytime until you talk to uh lawyer. You understand that?
“A. Yes
“Q. An’ this bottom part is uh Waiver of Rights. I have read this statement of my rights. I understand what my rights are. I am willing to make a statement and answer questions. I do not want a lawyer at this time but understand and know what I’m doing. No promises or threats have been made to me and no pressure or coercion, which means force, of any kind have [sic] been used against me. You understand that?
“A. Yes
“Q. Okay, I have on the bottom here a signatures [sic] of Robert Van Hook signed 9:38. Uh is this your signature?
“A. Right.
“Q. Okay. And uh you do wanna make uh statement. Is that correct?
“A. Yes
“Q. An’ I understand that you were arrested today at approximately what time?
“A. 10:50 this morning.
“Q. Okay, an’ as you were being booked, you were given your rights by Sgt., I believe, Perry
“A. Yes
“Q. Okay, an’ I also understand at that time you indicated to him that you wanted to make uh statement but that you wanted to confer with a lawyer first.
“A. Right.
“Q. Okay. But you have since changed your mind. Is that correct?
“A. Yes
“Q. Okay, an’ this is being done of your own free will, correct?
“A. Yes sir.
“Q. Okay. Nobody’s used any force, no coercion of any kind against you to make a statement?
“A. No
“Q. Can you explain why you ' changed your mind?
“A. Uh, I talked to my Mom today an’ she jus’ told me, you know, be cooperative an’ jus’ tell the truth.
“Q. An’that’s when you, you, did you say you’re waivin’ your rights to an attorney at this time, after talkin’ to your Mom[?]
“A. Right.
“Q. Okay. Why don’t you tell Detective Kerry, Kerry Rowland an’ myself what happened. Would you start from the beginning of that day, like when you got up. An’ we’re talkin’ about the day of February the 18th of ’85. Is that correct?
“A. Uh huh, yes
“QQ. It was on Presidents [sic] Day, that’ll help ya remember, you know
*272“A. Yeah
“QQ. more people were off work, the businesses were closed.
“A. Uh I don’ remember everything that happened that day, matter-of-fact, I don’t remember most of what happened that day except what I had in mind that night an’ that was to go down into the Subway, uh homosexual bar in downtown Cincinnati, an’ my objective was to lure a homosexual uh to whatever place I could with intentions to r'ob the person an’ so we uh, I met this guy an’ I lured ’im on
“Q. Where’d you meet him at?
“A. At the Subway an’ I lured ’im on an’ uh as if I were gonna have, you know, sex with ’im an’ he went, I took ’im in my car to uh his apartment where I uh, we entered the apartment an’ I went over an’ had uh seat in his living room an’ turned on the stereo an’ he started undressing an’ he came over to me an’ I had my penis out an’ he leaned down to, suck my penis an’ then, then I grabbed him in uh strangle hold I learned when I was in the service, anyway, throwed ’im down until he stopped breathing an’ then I don’ know what come over me
“Q. Where’d it take place at, uh, Bob?
“A. This is in his apartment.
“Q. You recall what room?
“A. This is in the living room.
“Q. Is that where the TV’s at or where the couch is at?
“A. It was by the stereo
“Q. Okay
“A. An’
“Q. You say you held ’im down?
“A. Yeah, until he stopped breathing. I don’ know if I broke his neck or not but that’s what I was tryin’ to do, an’ I don’ know why, something, I don’ know it’s like somethin’ possessed me, I jus’ wanted to try all these techniques of killin’ somebody that I learned in the service an’ TV an’ so forth an’ jus’ went berserk. An’ I. went into the kitchen, I left him lying on the floor an’ I looked for uh knife. I found uh paring knife. I went back into the living room an’ I stabbed ’im behind the ear lobe. It’s uh passage into the brain an’ I uh, it’s called the scramblin’, scrambler technique.
“Q. An’ you learned that in the service?
“A. Yes, an’, an’, uh, I stuck the knife in the back of his head an’ I started twistin’ it. Then I tried to stab ’im in the neck an’ I tried to cut his head off but it didn’t, it wasn’t working too well. I jus’ wanted to see more blood, you know, cut his stomach open. I was tryin’ to work my way through his stomach an’ into the heart. I wanted to, wanted to see what it, what he looked like with blood squirtin’ out of it an’ uh I proceeded to cut his stomach open, well that was after I cut his stomach open. Then I threw the knife in his stomach when I cut it an’, I — an’ I got frightened an’ I went into the bedroom after I searched him an’ couldn’t find any money, it’s then I uh wen’ an’ got in the jewelry box an’ pulled out some gold chains. Then I took his leather jacket an’ went to the door but it was locked from the inside, I couldn’ get it open an’ I started gettin’ paranoid so I went into the kitchen an’ found uh butter knife, somethin’ I opened it, opened the door an’ I shut it an’ before I left the apartment I made sure the stereo was playin’ an’ uh I got in my car an’, I was scared an’ I had blood all over my shirt an’ I went to uh friend’s house
“Q. Who, whose uh house did you go to?
‘ ‘A. Uh Doctor uh Robert Hoy an’ uh I told ’im that I had got in uh fight with my stepfather that’s why I had the blood all over my shirt.
“Q. Where does Dr. Hoy live at?
*273“A. He lives in uh — I think Ft. Thomas in uh retirement center.
“Q. Okay, you told ’im you had uh fight with your father?
“A. I told ’im I got in uh fight with my father an’ that
“Q. -
“A. that’s why I had the blood all over my shirt an’ he gave me some money. I told him I had to get out of town. He gave me thirty dollars an’ fed me an’ I left. I drove all night an’ part of the next day an’ I stopped fifty miles north of Chattanooga. I ran out of gas an’ I didn’ have no more money for gas so I abandoned my car on the highway an’ I ’
“Q. This is, what highway was that, huh?
“A. 75, so
“Q. Jus’ left the car on the highway?
“A. On the side of the emergency lane an’ I left the leather jacket in it that was his an’ I took the bloody shirt off that I had on. I looked back in the car an’ I had another shirt in the back I put on. I started hitch hiking. I got down here the next day an’ I wen’ straight to the gay bar I use to hustle at when I was uh teenage an’ then I uh, I met this one guy an’ he took me home an’ let me stay with him for about uh week an’ then I got uh job an’ then uh the people I was riding to work with I uh ended up staying with them, but they weren’t you know, they weren’t homosexual or anything, they were straight. An’ I, I worked until the person that I was driving to work -with his car broke down an’ then I, about the las’ two weeks I been goin’ down to the main strip an’ bout once uh week I’d go down there an’ lure uh homosexual to the room an’ uh, I’d, an’ I didn’ try an’ kill nobody down here but I uh assulted [sic] uh couple guys, took their money.
“Q. In the last couple weeks? Did, have you hurt anybody down here?
“A. No, no I haven’t hurt nobody.
“Q. Okay. Well let’s go back, okay, to Cincinnati on the 18th when you left home an’ your intentions were to go to the Subway an’ to roll a homosexual?
“A. Lure uh, yeah, roll uh homosexual.
“Q. Uh huh, have you done this before in Cincinnati that is?
“A. No, I never rolled nobody before in my life
“Q. Okay, did you approach the victim or did the victim approach you in the bar?
“A. I was ,sittin’ next to ’im an’ he started conversing an’ uh he started talkin’ an’ I wás tellin’ ’im how, you know, I was. expensive an’ that if he didn’ have no money he couldn’t have no sex an’ he
“Q. Uh huh, did he proposition you or did you proposition him? Or did he, did it even occur that way?
“A. No, then I jus’ told ’im I was expensive an’ .that, you now, I was lookin’ for somebody to take care of me but that I had expensive tastes an’ he would have to have uh lot of money.
“Q. What did he say?
“A. I doin’; I don’ know, I can’t quite remember. But anyway we uh ended up goin’ to his place an’ I had in mind that I was jus’ gonna knock ’im out an’ take his money but
“Q. So you got to the place, the first thing you did, you say he sat down on this chair an’ he was in the process of changin’ his clothes?
‘ ‘A. He was in the process of taking his clothes off.
“Q. Takin’ ’im off. Okay, you, you had your penis out?
“A. yeah .
“Q. Did you take it out or did he take it out?
“A. Uhh, I took it out
*274“Q. Uh huh, an’ was this, was this to lure him over to you?
“A. Yes
“Q. Okay, then once over to you he started to go down on you an’ that’s when you grabbed him in the uh headlock?
“A. Yes
“Q. An’ you think you broke his neck?
“A. That’s what I tried to do.
“Q. Okay, an' did you, di’ you punch ’im or slap ’im or anything?
“A. No, I jus’, you know he bent down I jus’ grabbed ’im real fast an’ twisted his neck an’ I
“Q. Threw ’im, threw ’im to the floor?
‘ ‘A. I throwed ’im on the floor until he stopped breathin’ an’ then I don’ know what came over me.
“QQ. You said he’d first turned the stereo up loud or somethin’?
“A. It wasn’t loud, I jus’, he [sic] was already on he turned it on it was one of the first things he did when he was in the apartment.
“Q. Then did you, after he was, was he unconscious then or was he dead, do you believe when you uh
“A. He,
“Q. went to get uh knife?
“A. he was unconscious. He was kind uh like makin’ this weird like (makes choking sound) sound.
“Q. Uh huh. Where’s the first place you cut ’im at ?
“A. I believe the ear in the brain.
“Q. An’ this was that scrambling technique that you learned? An’ how’d you learn this?
“A. When I was goin’ through hand to hand combat training an’ uh knife attack an’ defense techniques.
“Q. Special Forces?
“A. They were, I was trained by Special Forces Specialists
“Q. An’ where did this take place at?
“A. In Butcher’s Garden [sic] in Germany
“Q. That was when
“A. ’78, ’79
“Q. Okay, you said that wasn’t working, is that correct?
“A. What, scrambler?
“Q. Usin’ scrambler technique.
“A. Wasn’t working?
“Q. Yeah, you said, you said it, it didn’t work?
“A. It must of worked (laughs) when
“Q. But you said you went back to get another knife
“A. No, after I, after he was unconscious I went into the kitchen an’ I looked for uh knife an’ I think I found uh knife. I uh scrambled his brain an’ I started, I was stabbin’ his neck an’ I was tryin’ to cut his head off but it wasn’t cuttin’ very good so I went back in the kitchen an’ looked for uh knife, another knife an’ I couldn’t find one so I jus’ kept usin’ the paring knife.
“Q. Now, okay, that’s where I was confused. Okay.
“A. So I went back out an’ I started cuttin’ ’im some more.
“QQ. Where was this now that you were cutting him more, in the stomach?
“A. I think I, yeah, I guess when I uh I cut his stomach open an’ I pushed my hand an’ knife up into the, I was trying’ to poke the heart, stab the heart cause I wanted to see the blood squirtin’ from the heart all over the place.
“Q. But then you s [sic], then you said you went into the bedroom to the jewelry box?
“A. Yeah, after I threw the knife. I put the knife down in his stomach, I
“Q. Did you search ’im for any money before you did that, before you went to the jewelry box?
“A. I searched ’im for money right after I had ’im down, after I
*275“Q. Uh huh did you
“A. choked ’im.
“Q. find any money?
‘ ‘A. No, I think that’s what might uh been what made me go berserk (laughs) you know.
“Q. But what all did you take out of the jewelry box?
“A. He had some gold chains an’ some —
“QQ. How many gold chains did you take?
“A. I don’ know, s [sic], there’s uh bunch of ’em all wadded up together.
“Q. What did you do with ’em?
“A. Well, I uh, took the leather jacket he had an’ the jewelry an’ I went to the door an’ it was locked from the inside an’ I couldn’t get out so I took uh butter knife an’ I uh opened the door from the inside an’ I, the next day I jus’, an’ well when I ran out of gas. I didn’, I was scared an’ I didn’ wanna get pulled over hitch hikin’ an’ had that stuff on me so I threw it away.
“QQ. Threw everything away then?
“A. Jus’ the jewelry. I left the leather jacket, it was too little for me an’ I left it in my car.
“Q. Okay, an’ that car’s, was abandoned about fifty miles north of Chattanooga on 75?
“A. Yes
“Q. Okay then you came down here an’ you met up with uh few people an’ this is where you’ve been since.
“A. Yeah
“Q. Okay. Uh,
“QQ. How come you stuck the knife back in his stomach was it any special reason?
“A. Well I figured all the blood that was there cover up any fingerprints that I left on the knife an’ I went back in the kitchen where I’d seen I left fingerprints looking for the second knife an’ I kind uh smeared ’im an’ I went in the refrigerator an’ I’s tryin’ to find somethin’ to eat but I didn’ see nothin’ I liked, so I shut the door.
“QQ. Well you jus’, did you wipe your fingerprints off the refrigerator or anything?
“A. All’s I know is I, I seen where I left fingermarks in the blood so I jus’ kind uh smeared it
“QQ. So nobody’d know, you know it was your fingerprints?
“A. Yeah
“Q. When you left the apartment did you see anybody?
“A. I seen one guy but he didn’t seem to be payin’ any attention to me
“Q. Well, where’d that take place at?
“A. Where’d what?
“Q. Where did you see this guy at?
“A. Down in the, by the garage area where they keep the cars in the parking area.
“Q. Okay. Is there anything else you’d like to say before we turn this recorded [sic] off?
“A. I can jus’ say you know, I don’t know what even possessed me to, to do somethin’ like that, you know, even on drugs an’ alcohol I usually, I can maintain my senses pretty well.
“Q. Okay, then, I’d like to reiterate the fact that this statement’s been given of your own free will. Is that correct?
“A. Yes
“Q. Nobody’s pressured you into giving this statement?
“A. No
“Q. Okay, uh an’ you do understand your constitutional rights.
“A. Yes sir
“Q. Okay. Well this will conclude this statement given by one Robert Van Hooks [sic]. The end.
“Transcribed by Gale Ravenscraft
“Criminal Investigation Section
“April 4, 1985”